Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 3, 6-7, 14, 17-18, 22 are objected to because of the following informalities: 
	Claim 3, line 1-2, “a permeable core corresponding to the permeable core” should be – the corresponding permeable core to the permeable core—
	Claim 6, line 2, “the periphery of the internal coil” should be—a periphery of the internal coil--
	Claim 7, line 1, “a number of corresponding permeable coils” should be – a number of the corresponding permeable coils—
Claim 14, line 1-2, “a permeable core corresponding to the permeable core” should be – the corresponding permeable core to the permeable core—
Claim 17, line 2, “the periphery of the internal coil” should be—a periphery of the internal coil--
	Claim 18, line 1, “a number of corresponding permeable coils” should be – a number of the corresponding permeable coils—
	Claim 22, line 2, “the internal” should be – the internal coil--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1-3, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D'Ambrosio (US 20120265003A1) 
With regard to claim 1, D'Ambrosio teaches a transcutaneous energy transfer system (TETS) ( see title), comprising: an external coil (e.g., primary coil 106, Fig. 2) having disposed in proximity  thereto, a first set of at least one permeable core( e.g., 304 of primary coil, Fig. 4A see [0063] primary coil can be same as secondary coil in Fig. 3 & Fig. 4, see [0050] 304 is ferrite core, and ferrite is a magnetic permeable material, see [0045] of (US 20170005525 A1) The magnetically permeable core may be made from a ferrite material ) that is wound by windings  ( e.g., 302 of primary coil, Fig. 4A) of the external coil; and
an internal coil (e.g., secondary coil 200, Fig. 2) having disposed in proximity, for each permeable core (e.g., 304 of primary coil or of 106 in Fig. 2, Fig.  4A) disposed in proximity to the external coil (e.g., 106, Fig. 2), a corresponding permeable core (e.g., 304 of secondary coil, Fig. 4A) (see the corresponding relationship between 106 and 200, Fig. 2)  that is wound by windings ( e.g. 302 of secondary coil, Fig. 4A), of the internal coil.
	With regard to claim 2, D'Ambrosio teaches all the limitations of claim 1, and further teaches   the first set of at least one permeable core includes a permeable core (e.g., 304 of primary coil, Fig. 4A) disposed at a center of the windings (e.g., 302 of primary coil, Fig. 4A)of the external coil ( see [0063] primary coil can be same as secondary coil in Fig. 3 & Fig. 4)
With regard to claim 3, D'Ambrosio teaches all the limitations of claim 2, and further teaches a permeable core ( e.g., 304 of secondary coil, Fig. 4A) corresponding to the permeable core ( e.g., 304 of primary coil, [0063] primary coil can be same as secondary coil in Fig. 3 & Fig. 4) disposed at the center of the windings ( e.g., 302 of primary coil, Fig. 4A) of the 
With regard to claim 12, D'Ambrosio teaches a method of manufacture of a transcutaneous energy transfer system (TETS) (see title), comprising:
disposing a first set of at least one permeable core ( e.g., 304 of primary coil or 106 of Fig. 2, Fig. 4A see [0063] primary coil can be same as secondary coil in Fig. 3 & Fig. 4, see [0050] 304 is ferrite core, and ferrite is a magnetic permeable material, see [0045] of (US 20170005525 A1) The magnetically permeable core may be made from a ferrite material) in proximity to an external coil ( e.g., primary coil 106, Fig. 2), and winding each of the first set of at least one permeable core by windings ( 302 of primary coil, Fig. 4A) of the external coil; and
for each permeable core ( e.g., 304 of primary coil 106 of Fig. 2, Fig. 4A see [0063] primary coil can be same as secondary coil in Fig. 3 & Fig. 4) disposed in proximity to the external coil ( e.g., 106, Fig. 2) , disposing a corresponding permeable core ( e.g., 304 of secondary coil or 200 of Fig. 2, Fig. 4A) in proximity to an internal coil ( e.g., secondary coil 200, Fig. 2) ( see the corresponding relationship between 106 and 200, Fig. 2) , and winding each corresponding permeable core by windings ( 302 of secondary coil, Fig. 2) of the internal coil.
With regard to claim 13, D'Ambrosio teaches all the limitations of claim 12, and further teaches the first set of at least one permeable core includes a permeable core (e.g., 304 of primary coil, Fig. 4A) disposed at a center of the windings (e.g., 302 of primary coil, Fig. 4A) of the external coil (see [0063] primary coil can be same as secondary coil in Fig. 3 & Fig. 4)
With regard to claim 14, D'Ambrosio teaches all the limitations of claim 13, and further teaches wherein a permeable core (e.g., 304 of the secondary coil, Fig. 4A) corresponding to the permeable cored ( e.g., 304 of the  primary coil, Fig. 4A) disposed at the center of the windings( 302 of the primary coil, Fig. 4A) of the external coil is disposed at a center of the windings  ( e.g. 302 of the secondary coil, Fig. 4A) the internal coil.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 4-9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ambrosio ( US 20120265003A1) in view of Worek (US20140043127A1)
With regard to claim 4, D’Ambrosio teaches all the limitations of claim 1, but not 
the first set of at least one permeable core has a plurality of permeable cores disposed about a periphery of the external coil.
	However, Worek teaches the first set of at least one permeable core (11, 14, 15, 16, 17, See Examiner Labeled Fig. 7 of Worek below) has a plurality of permeable cores (e.g., 14, 15, 16, 17, Fig. 7) disposed about a periphery of the external coil (e.g., 11 and winding on 11, Fig. 7, D’Ambrosio teaches about the external coil above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Ambrosio, to configure the first set of at least one permeable core to have a plurality of permeable cores disposed about a periphery of the external coil, as taught by Worek, in order to reduce the loss in the resonant system with the core [0019].

    PNG
    media_image1.png
    492
    535
    media_image1.png
    Greyscale

With regard to claim 5, the combination of D’Ambrosio and Worek teaches all the limitations of claim 4, and Worek further teaches the plurality of permeable cores include four permeable cores (e.g., 14, 15, 16, 17, Fig. 7) disposed and equally spaced about the periphery of the external coil (e.g., 11 and winding of 11 like L1, Fig. 7).
With regard to claim 6, the combination of D’Ambrosio and Worek teaches all the limitations of claim 5, and Worek further teaches the corresponding permeable coils (e.g., 14, 15, 16, 17, Fig. 7) are disposed and equally spaced about the periphery of the internal coil ( see 11 and windings around 11 like L1, Fig. 7, in addition, see [0063]  of D’Ambrosio teaches  primary coil can be same as secondary coil) ( 14, 15, 16, 17 are disposed and equally spaced about the periphery of 11, Fig. 7).
With regard to claim 7, the combination of D’Ambrosio and Worek teaches all the limitations of claim 6, and Worek further wherein a number of corresponding permeable coils is four (14, 15, 16, 17, each core has its windings, Fig. 7).
	With regard to claim 8, the combination of D’Ambrosio and Worek teaches all the limitations of claim 6, and Worek further teaches the windings of the internal coil are wound about each corresponding permeable core so that the corresponding permeable cores are in electrical series ([0018] teaches windings of transformer and the inductive element is connected in series, and claim 8 of Worek, see [0063] of D’Ambrosio teaches primary coil can be same as secondary coil).
With regard to claim 9, the combination of D’Ambrosio and Worek teaches all the limitations of claim 1, and Worek further teaches wherein the windings of the external coil are wound about each permeable core of the first set of permeable cores in electrical series ([0018] teaches windings of transformer and the inductive element is connected in series, and claim 8 of Worek, see [0063]  of D’Ambrosio teaches  primary coil can be same as secondary coil ).
With regard to claim 15, D’Ambrosio teaches all the limitations of claim 12, but not 
the first set of at least one permeable core has a plurality of permeable cores disposed about a periphery of the external coil.
	However, Worek teaches the first set of at least one permeable core (11, 14, 15, 16, 17, See Examiner Labeled Fig. 7 of Worek below) has a plurality of permeable cores (e.g., 14, 15, 16, 17, Fig. 7) disposed about a periphery of the external coil (e.g., 11 and winding on 11 like L1, Fig. 7, D’Ambrosio teaches about the external coil above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Ambrosio, to configure the first set of at least one permeable core to have a plurality of permeable cores disposed about a periphery of 
With regard to claim 16, the combination of D’Ambrosio and Worek teaches all the limitations of claim 15, and Worek further teaches the plurality of permeable cores include four permeable cores (e.g., 14, 15, 16, 17, Fig. 7) disposed and equally spaced about the periphery of the external coil (e.g., 11 and winding of 11, Fig. 7).
With regard to claim 17, the combination of D’Ambrosio and Worek teaches all the limitations of claim 16, and Worek further teaches the corresponding permeable coils (e.g., 14, 15, 16, 17, Fig. 7) are disposed and equally spaced about the periphery of the internal coil ( see 11 and wings around 11 like L1, Fig. 7, in addition, see [0063]  of D’Ambrosio teaches  primary coil can be same as secondary coil).
With regard to claim 18, the combination of D’Ambrosio and Worek teaches all the limitations of claim 17, and Worek further wherein a number of corresponding permeable coils is four (14, 15, 16, 17, each core has its windings, Fig. 7).
With regard to claim 19, the combination of D’Ambrosio and Worek teaches all the limitations of claim 17, and Worek further teaches the windings of the internal coil are wound about each corresponding permeable core so that the corresponding permeable cores are in electrical series ([0018] teaches windings of transformer and the inductive element is connected in series, and claim 8 of Worek, see [0063] of D’Ambrosio teaches primary coil can be same as secondary coil).
With regard to claim 20, the combination of D’Ambrosio and Worek teaches all the limitations of claim 12, and Worek further teaches wherein the windings of the external coil are wound about each permeable core of the first set of permeable cores in electrical series ([0018] teaches windings of transformer and the inductive element is connected in series, and claim 8 of Worek, see [0063] of D’Ambrosio teaches primary coil can be same as secondary coil ).

s 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ambrosio ( US 20120265003A1) in view of GRUENFELD (WO 2014/048433A1)
With regard to claim 10, D’Ambrosio teaches all the limitations of claim 1, but a material of the permeable cores of the first set and the corresponding permeable cores is chosen to achieve a target field strength.
However, GRUENFELD teaches a material of the permeable cores of the first set and the corresponding permeable cores is chosen to achieve a target field strength (core formed in a magnetic material depending 20 of what kind of magnetic fields strength are desired, page 3, line 15-20, and D’Ambrosio teaches about the permeable core of the first set and the corresponding permeable cores as discussed above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  D'Ambrosio, to configure a material of the permeable cores of the first set and the corresponding permeable cores to be chosen achieve a target field strength,  as taught by GRUENFELD, in order to generate desired field strength through selecting the material of magnetic core for holding device at a certain position ( see claim 1 of GRUENFELD).  
With regard to claim 21, D’Ambrosio teaches all the limitations of claim 12, but not a material of the permeable cores of the first set and the corresponding permeable cores is chosen to achieve a target field strength.
However, GRUENFELD teaches a material of the permeable cores of the first set and the corresponding permeable cores is chosen to achieve a target field strength (core formed in a magnetic material depending 20 of what kind of magnetic fields strength are desired, page 3, line 15-20, D’Ambrosio teaches about the permeable core of the first set and the corresponding permeable cores as discussed above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  D'Ambrosio, to configure a material of the .  

6. Claims 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ambrosio ( US 20120265003A1) in view of Loftin (US20020032471A1)
With regard to claim 11, D'Ambrosio   teaches all the limitations of claim 1, but not 
processing circuitry configured to determine target current strength that is at least partially due to alignment between the external coil and the internal.
However, Loftin teaches processing circuit ( [0014] controller) configured to  determine a target current strength that is at least partially due to alignment between the external coil and the internal ([0042] This coil current sense signal may be used, as desired, to provide feedback and other useful information, e.g., reflected impedance to ascertain when the primary coil L1 is properly aligned with the implanted coil 22. This teaches to reach to a (target) current that two coils are properly aligned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  D'Ambrosio   , to determine a target current strength that is at least partially due to alignment between the external coil and the internal,  as taught by Loftin, in order to use the current to reflect the alignment of the primary coil and secondary coil and achieve the proper alignment between the primary coil and secondary coil at the determined current.
With regard to claim 22, D'Ambrosio  teaches all the limitations of claim 12, but not 
 determining a target current strength that is at least partially due to alignment between the external coil and the internal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  D'Ambrosio  , to determine a target current strength that is at least partially due to alignment between the external coil and the internal,  as taught by Loftin, in order to use the current to reflect the alignment of the primary coil and secondary coil and achieve the proper alignment between the primary coil and secondary coil at the determined current.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (US 20190043660 A1) teaches a first winding wound around any two of the four magnetic cores, such that a first closed magnetic circuit is formed between the two core columns wound by the first winding and the upper and the lower magnetic core portions.
Varghese (US20210082617A1) teaches four side coil surrounds a center coil.
Li (US 20200219643 A1) teaches about an integrated magnetic device includes a magnetic core, primary windings and secondary windings
Fell (US9375567B2) teaches about alignment of implanted device.
Singh (WO2009023905A1) teaches about locating magnetics of the primary coil and secondary coil.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836